Citation Nr: 1824002	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hip condition, to include as secondary to service-connected low back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to September 1994 and from October 1995 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge via video-conference.  A transcript of this hearing has been associated with the file. 

The Board remanded this matter in June 2014 for additional development, including a new VA examination.  In September 2014 a VA examination was conducted, and an addendum opinion was provided in December 2014.  In July 2017, the matter was again remanded for clarification.  The Veteran was afforded another examination in August 2017.  The Board finds that the remand directives have been substantially complied with and therefore will proceed with the appeal.  Stegall v. West, 11 Vet. App. 268.


FINDING OF FACT

The Veteran's current left hip condition is not shown to have had its onset in service, within one year of separation from service, or is otherwise related to her service or her service-connected low back condition.  







CONCLUSION OF LAW

The criteria for service connection for left hip condition are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103A, 5017 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.30(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a) (2012).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  

Factual Background and Analysis 

The Veteran contends her hip disability is due to a fall in service.  During the August 2012 Board hearing she testified that she did not have any problems with her left hip prior to entering service.  She stated that she was rollerblading and suffered a fall around November 2004.  She indicated that she had been diagnosed with sacral ankylosis and sciatica.  She stated that her chiropractor popped her hip back into place and she experienced immense relief and has hardly had any repercussions since.  She confirmed that at the time of the hearing she had not sought out any treatment after her in-service visits with the chiropractor. 

Service treatment records dated prior to 2004 indicate that the Veteran was in a good health and no indication of complaints of or treatment for hip pain was noted.  

There are four service treatment records of evidence, dated November 2004, February 2005, April 2005, and October 2005 that indicate complaints of left hip pain.  The November 2004 service treatment record questions whether sciatica was present.  The October 2005 service treatment record indicates occasional discomfort of the left hip.  

In a February 2008 VA examination the Veteran reported that upon manipulation of the hip, after a few sessions with a chiropractor, the pain in the hip completely resolved.  She indicated that she did not have any discomfort in the left hip since that time.  

A November 2010 VA medical report indicates reports of a strange feeling in left hip/leg.  The Veteran stated that it is brief and occurs infrequently while walking.  She described it as muscle spasms of contraction across her hip when stepping forward with the left leg.  She stated that it is very infrequent, lasts less than a couple of seconds and is difficult to describe in detail. 

A September 2012 VA medical report indicates a diagnosis of mild left hip degenerative joint disease. 

The Veteran has been afforded two VA examinations in connection with her claim.  In September 2014 the VA examiner diagnosed her with osteoarthritis of both hips.  The Veteran reported having pain occasionally in the left hip.  She denied having surgeries or using any assistive devices, or taking any medication.  She reported staying active by swimming, exercising and walking.  Imaging studies were performed and the examiner noted degenerative or traumatic arthritis.  Left hip trauma in 2004 and strain was noted in her medical history.  The examiner concluded that there was mild to moderate left hip degenerative changes, with no fracture.  Imaging and "dexa scan" showed bilateral hip arthritis and low normal bone mineral density which the examiner noted is more likely related to age related degenerative arthritis than the claimed left hip injury in 2004.  The examiner opined it is less likely as not that the left hip arthritis had its onset within one year of discharge from the military by March 2009.  She also opined it is less likely as not that the left hip arthritis is the result of or incurred from a diagnosis of sacroiliac injury in November 2004 and or any other event in service.  

In December 2014 a VA medical opinion was provided.  This examiner noted that he reviewed the back examination performed in May 2010 and the hip examination performed in September 2014.  He indicated that the back radiographs showed early degenerative changes as did the hip radiographs.  He opined that given the early degenerative changes in regards to the above conditions it is less likely than not that the Veteran's early hip arthritis was caused by or secondarily related to the Veteran's service-connected back injury.  The rationale stated was that the opinion was based on orthopedic literature and how it does not support the theory that mild hip arthritis would be caused by mild lumbar degenerative changes.  The examiner also opined that a diagnosis of sciatica is not a hip condition, but is related to/caused by a back condition.  Therefore, he opined that the sciatica is less likely related to the Veteran's hip and more likely than not a part of the Veteran's service- connected back condition.  

The Veteran underwent another VA examination in August 2017.  Degenerative arthritis of the left hip was noted.  The examiner summarized the medical file, noting that after the Veteran's reports of having her hip manipulated after dislocating it, there is no further follow up indicated until 2012 for degenerative joint disease of the left hip.  The Veteran reported being treated off and on since 2012, then recently for bilateral hip pain.  She stated that she has occasional pain in her left hip when her back is aggravated.  Imaging studies were performed and the examiner noted degenerative or traumatic arthritis.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the left hip treatment noted in service in 2004 did not result in any additional follow up.  The examiner also stated that the degenerative changes associated with the Veteran's left hip condition are likely related to the aging process.  

The Veteran testified at the August 2012 hearing that prior to service she had no pain in her left hip.  She also reported that after her in-service rollerblading fall that her chiropractor popped her hip back into place and she experienced immense relief and hardly has had any repercussions since.  She stated that she did not seek treatment after service. 

The Veteran was afforded two VA examinations in connection with her claim and three VA opinions were provided.  The September 2014 VA examiner diagnosed her with osteoarthritis, stating that is less likely than not related to her military service, to include the left hip injury in 2004.  The examiner supported her opinion with the rationale that the arthritis did not have its onset within a year of discharge and such condition would not stem from the sacroiliac injury that occurred in service.  She also stated that the current diagnosis given is related to age.  The December 2014 VA examiner opined that such degenerative changes as noted in the left hip would not be caused by the Veteran's service-connected back disorder.  The examiner supported his opinion with the rationale that orthopedic literature does not indicate that mild hip arthritis would be caused by mild lumbar degenerative changes.  He also concluded that sciatica is not considered a hip condition.  The August 2017 VA examiner took into account the in-service treatment of the left hip and opined that the Veteran's degenerative arthritis is not related to service.  The examiner supported her opinion with the rationale that there was no medical follow up after 2004 and that the current diagnosis given is related to the aging process.

In this case, while the Veteran has a current diagnosis for a left hip condition, there is no probative evidence of a nexus to connect this condition to any injury or illness in service or to her service-connected low back condition.  As stated above the Veteran's service treatment records indicate complaints of left hip pain, but by the Veteran's own statements any pain associated with the in-service fall was resolved.  She stated that she did not seek treatment after service as she was no longer in pain.  The earliest medical record of evidence to indicate any problems with the left hip post-service is dated November 2010-over two years after service.  The earliest record to indicate a diagnosis is dated September 2012-more than four years after leaving the military.  The VA examiners provided clear rationale as to why the Veteran's left hip condition is not related to service or to her service-connected low back condition and the Board finds the VA medical opinions to be highly probative.  

In sum, the probative evidence establishes that the Veteran's left hip condition did not first manifest until years after service, and is not related to any in-service disease or injury, or to her service-connected low back condition.  Therefore, service connection is not warranted on a direct or secondary basis.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left hip condition is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


